 



Exhibit 10.22

Amendment, dated as of January 13, 2005, to Purchase Contract by and between
Orbital Sciences Corporation and The Boeing Company



              ITEM     SUBCONTRACT NO. PAGE NO. NO. SUBCONTRACT SCHEDULE (Rev
21)   101018 1 of 11        
 
           

TABLE OF CONTENTS



  I.   STATEMENT OF WORK     II.   PERIOD OF PERFORMANCE     III.   COMPLETION
DATES     IV.   TERMS AND CONDITIONS/FORMS     V.   CONTRACT LINE ITEMS    
VI.   TARGET COST, AWARD FEE, AND AWARD FEE PLAN     VII.   FUNDING LIMITATION  
  VIII.   GOVERNMENT AND BUYER FURNISHED PROPERTY     IX.   PRINCIPAL PLACE OF
PERFORMANCE     X.   RESERVED     XI.   INVOICE PAYMENT INSTRUCTIONS     XII.  
PRIORITY     XIII.   SECURITY REQUIREMENTS     XIV.   RELATIONSHIP WITH
SUBCONTRACTOR     XV.   ALABAMA TAX EXEMPTION     XVI.   ORDER OF PRECEDENCE    
XVII.   RESERVED     XVIII.   DATA REQUIREMENTS     XIX.   EXPLOSIVES/ORDNANCE  
  XX.   EXHIBITS  

 



--------------------------------------------------------------------------------



 



              ITEM     SUBCONTRACT NO. PAGE NO. NO. SUBCONTRACT SCHEDULE (Rev
21)   101018 2 of 11        
 
           



  I.   STATEMENT OF WORK         The Orbital Sciences Corporation (hereinafter
referred to as “Subcontractor”, “Supplier”, Seller”, or OSC) shall provide to
The Boeing Company, (hereinafter referred to as “Boeing,” or “Buyer”) on a Cost
Plus Award Fee Basis, all labor, services, materials, and equipment (except for
GFE/GFP authorized herein) necessary to perform and complete the efforts as set
forth in Exhibit B, Statement of Work or Exhibit I, Statement of Work.
Paragraph 3.5.3.4 Trade Studies is not applicable to Exhibit B Statement of Work
(SOW) Rev. C. This paragraph will be updated with the next revision of this SOW.
Exhibit B SOW applies to all effort under Flight Test, Test Bed, and
Capabilities Enhancement I. Exhibit I SOW applies to all effort under
Capabilities Enhancement II.         Exhibit C, Document Matrix, contains the
current document revisions for those documents identified in the Applicable
Documents Exhibit to the Statement of Work. Due to the frequency of document
releases/updates/SCN’s, Exhibit C may be updated via direction in a Contract
Letter between formal changes to this subcontract. The Exhibit will be formally
updated to incorporate all updates made via contract letter with each Purchase
Contract Change.         Approved Deviations and/or Waivers to the technical
requirements of this subcontract are set forth in Exhibit H, Approved
Deviations/Waivers. Due to the frequency of deviations/waivers Exhibit H may be
updated via direction in a Contract Letter between formal changes to this
subcontract. The Exhibit will be formally updated to incorporate all updates
made via contract letter with each Purchase Contract Change.     II.   PERIOD OF
PERFORMANCE         The period of performance of this subcontract is 18
December 2001 through 31 March 2007. The specific period for each line item, as
required, is shown on the purchase contract faceplate.     III.   COMPLETION
DATES         Seller shall accomplish the requirements specified herein so as to
meet the completion dates shown on the purchase contract faceplate.     IV.  
TERMS AND CONDITIONS/FORMS         The Terms and Conditions applicable to this
subcontract are attached hereto as Exhibit A, Subcontract 101018 Terms and
Conditions.     V.   CONTRACT LINE ITEMS         The Contract Line Items are
shown on the purchase contract faceplate. The items require CLIN identification
and some items require additional clarification or descriptions. The additional
information is as follows:

                        No.   CLIN     Description     *   0001   N/A     Taurus
Lite (Transferred to PO 101954)     N/A  
0002
    0101     Flight Test (previously ABV Design) includes the following
elements:        
 
                  1 Lot - Non-Tactical Boost Vehicles (1 Lot = 8 vehicles),
$315,252,803     Def  
 
                  1 Lot - 04/06 Replan Definitization (PPOA-9), $54,132,717    
Def  
 
                  1 Lot - Special Studies (CLIN 0109) Descope, ($9,866,253)    
Def  
 
                  1 Lot - BAN Implementation, $868,316     Def  
 
                  1 Lot - EIS-4, $431,536     Def  
 
                  1 Lot - WIC’s (1 Lot = 6 units), $142,411     Def  

 



--------------------------------------------------------------------------------



 



              ITEM     SUBCONTRACT NO. PAGE NO. NO. SUBCONTRACT SCHEDULE (Rev
21)   101018 3 of 11        
 
           

                               
 
                            1 Lot - 10Mb Hard-line Telemetry, $175,000     Def  
   
 
                            1 Lot - Transportation Credit, ($1,272,111)     Def
     
 
                            1 Lot - Battery Credit, ($29,165)     Def      
 
                            1 Lot - MAB Support for BV-6 and Electrical
Pathfinder, $144,887     Def      
 
                            1 Lot - Software Support Credit, ($93,542)     Def  
   
 
                            1 Lot - IFT-13b/IFT-13c Range Safety Requirement,
$237,981     Def      
 
                            1 Lot - Chocks, $8,518     Def      
 
                            1 Lot - Loader Interface Module (LIM) and Cables,
$7,848     Def      
 
                            1 Lot - Mechanical Pathfinder, $48,460     Def      
 
                            1 Lot - DGT Test (includes functional testing for
three digital GPS     Def      
 
                            Transponders in support of IFT-13b, IFT-13c, and
IFT-14. DGT Test to            
 
                            be performed at VAFB.), $43,446            
 
                            1 Lot - Award Fee Forfeit ($718,980 for Period 2 and
$264,126 for     Def      
 
                            Period 3), ($983,106)            
 
                            1 Lot - Solar Capability (Solar Parts Testing),
$50,000 NTE     Undef      
 
                            1 Lot - Award Fee Forfeit for Period 4 ($302,993)  
  Def      
 
                            1 Lot - DD254/Security Classification Guide
(includes internal     Def      
 
                            Security Classification Guide Users Guide and
training), $161,458            
 
                            1 Lot - Capabilities Enhancement and Replan
Requirement (1 Lot = 1     Def      
 
                            Non-Tactical Boost Vehicle and Non-Recurring
Engineering),            
 
                            $24,696,105 (includes 1 vehicle @ $12,420,076,
Ground Support            
 
                            Equipment @ $5,099,076, Vendor Tooling @ $4,190,487,
Vendor NRE @            
 
                            $682,377, Acceleration @ $550,789, NTE NRE @
$719,173, Parker TVA ’s            
 
                            $1,034,127 and budget transfer to CLIN 0401 for
PPOA-9 Labor Credit,            
 
                            $3,950,650 and PPOA-9 Material Credit $3,507,426)  
         
 
                            1 Lot - Telemetry Test Set, $48,156     Def      
 
                            1 Lot - Development Verification Test (DVT),
$120,000 NTE. The     Undef      
 
                            supplemental statement of work "SOW – DVT" applies.
The following            
 
                            tasks are included:            
 
                              - EKV Sep Test – Technical Interchanges (x3); GTM
Support for            
 
                                  EDV Setup; EDV Test Setup and Pre-Sep Testing;
EDV Sep Test;            
 
                                  EKV Sep Test Data Review            
 
                              - Full Motion Test Support – Software Development;
Software            
 
                                  Configuration Management; Test Support; Data
Review            
 
                            1 Lot – Begin Redesign & Modification to the Yoke,
$600,000 NTE     Undef      
 
                            1 Lot – Begin Repair to EIS #2, $20,000 NTE.
Includes fixing loose     Undef      
 
                            backshells, incorrect or no dust caps, loose jam
nuts, missing            
 
                            screws, improper securing & routing of cables and
minor surface            
 
                            corrosion.            
 
                            1 Lot – Stage 1 TVC Simulator, $28,000     Def      
 
                            1 Lot – Non Tactical Equipment (NTE) Kits (1 Lot=2
Kits) Vehicles     Undef      
 
                            are To Be Determined, $5,584,196            
 
                            1 Lot – ACS Weldment Boot Assembly Set (2 ea.
1034-1014-003 and 2     Def      
 
                            ea. 1034- 1014-004) $6,440            
 
                            1 Lot – VLS repair, $32,736     Def                
                     
 
    0003     0111     Test Bed, Tactical Boost Vehicles (1 Lot = 5 vehicles),
$70,518,028     Def      
 
                            1 Lot - Transportation Credit, ($1,062,593)     Def
     
 
                            1 Lot - Award Fee Forfeit ($86,550 for Period 2    
Def      
 
                            and $96,392 for Period 3),($182,942)            
 
                            1 Lot - Award Fee Forfeit for Period 4 ($126,785)  
  Def      
 
                            1 Lot - Tactical Boost Vehicles (1 Lot = 3
vehicles), $35,782,581     Def      
 
                            1 Lot - Integration Support (2 EPs) – See Statement
of     Def      
 
                            Work Attachment under this item, $26,615            
 

 



--------------------------------------------------------------------------------



 



                         
ITEM
NO.
    SUBCONTRACT SCHEDULE (Rev 21)     SUBCONTRACT NO.
101018     PAGE NO.
4 of 11  

                             
0004
      0101       Capabilities Enhancement – I Proposal Preparation (includes
proposal preparation for CE and Replan efforts)     Def    
0013
      N/A       Capabilities Enhancement – I — transferred and definitized under
Line Item 0078     N/A    
0018
      0107       Item unit value is a firm price.     Def    
0078
      0401       Capabilities Enhancement – I, Tactical Boost Vehicles (1 Lot =
10 vehicles), $120,330,777 (includes budget transfer from CLIN 0101 for PPOA-9
Labor Credit, $3,950,650 and PPOA-9 Material Credit $3,507,426)     Def    
0088
      0101       Capabilities Enhancement – II Proposal Preparation ($139,664)  
  Undef    
0089
    Risk     Capabilities Enhancement – II Long Lead for six Motor Sets,
Ordnance, and Tanks ($5,660,000 – includes $2,280,000 Termination Liability as
this item is issued under a Boeing Risk account. Ultimately it is expected this
effort will be transferred under CLIN 0409). Material is to support deliveries
which are planned to begin on 1/19/06 for BAMs and 2/17/06 for Booster Stacks
and continue at a rate of one per month.     Undef    
0091
      0111       Integration Support – See Statement of Work Attachment under
this item. ($210,118)     Def    
0096
      0401       OSC Support to Ft. Greely – See Statement of Work Attachment
under this item. This item includes “Harsh Weather Clothing” (Outer Coat/Parka,
REI Triad Parka; Insulated Pants, Mountain Hardware Chugach Pants; Gloves, REI
Tapped Overmitts with liners; Balaclava, Turtle Fur MFS Shellaclava; Duffle Bag,
Outdoor Products Cordura Duffel). These items shall be retained for utilization
as appropriate throughout the duration of this program. Boots (Kamik K2) are
also included but are considered consumable items.     Def    
0099
      0101       VLS Repair – value transferred under Line Item 0002     Def

   



--------------------------------------------------------------------------------

*(Def) = Definitized Value; (Undef) = Undefinitized Value. Segregate costs and
report separately on the monthly CPR-Format 6 submittal for each item identified
with “Undef”.

As an inducement to and as additional consideration for the issuance of this
contract, Subcontractor hereby grants to Buyer the following option exercisable
at the sole election of Buyer by issuing written notice thereof to Subcontractor
on or before the option exercise date contained herein, to purchase under the
same terms and conditions of this subcontract, as may be amended from time to
time, additional effort at a price to be negotiated by not to exceed the price
below.

                      NTE PRICE ITEM DESCRIPTION   OPTION EXERCISE DATE   (TO BE
NEGOTIATED) 0201 – Option superceded by Capabilities Enhancement requirement    
N/A  
0203 – Qty 45 boost vehicles
  No later than 12/15/2003*   $ 396,233,354  
0301 – Sustainment of the items produced under CLIN 0203
  No later than 10/1/2005*   $ 18,885,247  



    It is mutually agreed and understood that the additional effort procured by
buyer under the provisions of this option clause shall be performed in strict
compliance with all of the requirements of this contract as such may be amended
from time to time and made applicable hereto.         It is contemplated that
Buyer may make changes in accordance with the Changes article hereof at any time
in the services ordered or to be ordered hereunder. In the event that any
changes are made, the prices provided for herein shall, with respect to the
effort changed, be subject to equitable adjustment in accordance with the
Changes article.         Exercise of any option hereunder will be by change
notice hereto or by separate contract.  

 



--------------------------------------------------------------------------------



 



                         
ITEM
NO.
    SUBCONTRACT SCHEDULE (Rev 21)     SUBCONTRACT NO.
101018     PAGE NO.
5 of 11  

            It is further mutually agreed and understood that Buyer is under no
obligation whatsoever to exercise the above option and that no representations
have been made by committing to the exercise of any option herein, and that
Buyer may procure any additional requirements elsewhere.  



  *   Buyer and Subcontractor agree that Buyer’s option exercise date(s) are
contingent upon exercise by Buyer’s customer of options in its contract with the
Buyer. Delay in the customer’s exercise of any option will, in turn, delay the
exercise of the related option in this order on a day-for-day basis, until such
time as the Buyer’s contract option is exercised.  



VI.   TARGET COST, AWARD FEE, AND AWARD FEE PLAN         Subject to Exhibit A,
Form GP-4, provision entitled “Allowable Cost and Payment — FAR 52.216-7”, the
Subcontractor shall be compensated for performance as follows:  

                                                                  Est. Cost    
                        Estimated Cost       of Money       Award Fee      
Contract Value      
Line Item 0002 (CLIN 0101)
                                           
Definitive
    $ 327,326,073       $ 1,321,913       $ 47,813,586       $ 376,461,572      
Undefinitive
      --         --         --       $ 6,374,196      
Sub-Total
    $ 327,326,073       $ 1,321,913       $ 47,813,586       $ 382,835,768      
 
Line Item 0003 (CLIN 0111)
                                           
Definitive
    $ 91,384,017       $ 172,806       $ 13,398,081       $ 104,954,904      
Undefinitive
      --         --         --         --      
Sub-Total
    $ 91,384,017       $ 172,806       $ 13,398,091       $ 104,954,904        
Line Item 0004 (CLIN 0101)
                                           
Definitive Total
    $ 214,144       $ 866       $ 32,122       $ 247,132        
Line Item 0013
                                           
Definitive Total
    $ 0       $ 0       $ 0       $ 0        
Line Item 0018 (CLIN 0107)
                                           
Definitive Total
    $ 78,201       $ 48       $ 11,730       $ 89,979        
Line Item 0078 (CLIN 0401)
                                           
Definitive
    $ 104,792,851       $ 148,998       $ 15,718,928       $ 120,660,777      
Undefinitive
      --         --         --       $ 0      
Sub-Total
    $ 104,792,851       $ 148,998       $ 15,718,928       $ 120,660,777        
Line Item 0088 (CLIN 0101)
                                           
Definitive
    $ 0       $ 0       $ 0       $ 0      
Undefinitive
      --         --         --       $ 139,664      
Sub-Total
    $ 0       $ 0       $ 0       $ 139,664        
Line Item 0089 (Boeing Risk)
                                           
Definitive
    $ 0       $ 0       $ 0       $ 0      
Undefinitive
      --         --         --       $ 5,660,000      
Sub-Total
    $ 0       $ 0       $ 0       $ 5,660,000        
Line Item 0091 (CLIN 0111)
                                           
Definitive
    $ 182,178       $ 613       $ 27,327       $ 210,118      
Undefinitive
      --         --         --       $ 0      
Sub-Total
    $ 182,178       $ 613       $ 27,327       $ 210,118        
Line Item 0096 (CLIN 0401)
                                           
Definitive
    $ 44,046       $ 149       $ 6,607       $ 50,802      
Undefinitive
      --         --         --       $ 0      
Sub-Total
    $ 44,046       $ 149       $ 6,607       $ 50,802        
Line Item 0099 (CLIN 0101)
                                           
Definitive Total
    $ 0       $ 0       $ 0       $ 0    

 



--------------------------------------------------------------------------------



 



              ITEM     SUBCONTRACT NO. PAGE NO. NO. SUBCONTRACT SCHEDULE (Rev
21)   101018 6 of 11        
 
           

                                                 
Total Definitive
    $ 524,021,510       $ 1,645,393       $ 77,008,381       $ 602,675,284      
Total Undefinitive
      —         —         —       $ 12,173,860      
Total Contract
    $ 524,021,510       $ 1,645,393       $ 77,008,381       $ 614,849,144      

 
As established in the Award Fee Plan, Exhibit E, the award amount and the award
fee determination methodology are unilateral decisions made solely at the
discretion of Boeing.
 
Per paragraph 8.1, Potential Award Fee, of the Award Fee Plan, the potential
award fee available for each performance evaluation period is as follows:

                                                                           
Flight Test       Test Bed                 ISTIC       Proposal              
Period     Pool       Pool       CE Pool       Pool       Prep. Pool       Total
Pool      
1 - 12/18/01-9/30/02
    $ 8,895,159       $ 547,685         – –         – –         – –       $
9,442,844      
2 - 10/1/02-3/31/03
    $ 10,358,532       $ 1,280,268         – –         – –         – –       $
11,638,800      
3 - 4/1/03-9/30/03
    $ 7,878,368       $ 2,433,632         – –         – –         – –       $
10,312,000      
4 - 10/1/0 3/31/04
    $ 7,202,549       $ 3,015,875         – –         – –         – –       $
10,218,424      
5 - 4/1/04-9/30/04
    $ 5,695,651       $ 1,521,151       $ 7,055,700         – –         – –    
  $ 14,272,502      
6 - 10/1/04-3/31/05
    $ 3,746,358       $ 1,763,353       $ 5,787,468       $ 11,730       $
32,122       $ 11,341,031      
7 - 4/1/05-9/30/05
    $ 3,748,867       $ 2,593,597       $ 2,882,367         – –         – –    
  $ 9,224,831      
8 - 10/1/05-3/31/06
    $ 748,065       $ 579,574         – –         – –         – –       $
1,327,639      
9 - 4/1/0-9/30/06
    $ 405,290         – –         – –         – –         – –       $ 405,290  
   
10 - 10/l/06-/31/07
    $ 416,586         – –         – –         – –         – –       $ 416,586  
   

     
VII.
  FUNDING LIMITATION

         

  A.   Of the total estimated price of this subcontract, the following maximum
funding amounts are available for payment and allotted to this subcontract.
NOTE: Only the items with funding allotted are listed. If the item is not
listed, it does not have funding allotted.

       

                              Line Item     Funding Limitation     Funded
Through:    
0002
    $ 291,271,493       January 2005    
0003
    $ 69,897,055       January 2005    
0004
    $ 247,132       Fully Funded    
0013
    $ 0         N/A      
0018
    $ 89,979       Fully Funded    
0078
    $ 83,424,198       January 2005    
0088
    $ 169,664       January 2005    
0089
    $ 5,660,000       Fully Funded (includes
Termination Liability)    
0091
    $ 210,118       Fully Funded    
0096
    $ 50,802       Fully Funded    
Total
    $ 451,020,441                

         

  B.   Reserved

       

  C.   Notwithstanding any other provision of this subcontract, all payments to
the Subcontractor shall be subject to the funding limitation as set forth in
Paragraph A above, and in accordance with Exhibit A, Form GP-4, Clause 11,
entitled “Limitation of Funds”.  

 



--------------------------------------------------------------------------------



 



              ITEM     SUBCONTRACT NO. PAGE NO. NO. SUBCONTRACT SCHEDULE (Rev
21)   101018 7 of 11        
 
           

         

  D.   Upon issuance by Boeing to the Subcontractor of a subcontract change
notice signed by an authorized agent of Boeing, the expenditure limitation
specified above as Boeing’s maximum liability shall be deemed to be adjusted in
accordance with said Change Notice for the continued performance of the work
specified in Exhibit B.

       

  E.   Notwithstanding potential termination liability amounts reported by
Seller to Buyer, pursuant to the Limitation of Funds provisions of this
Subcontract, Seller shall fully utilize the funding released by Buyer, for
performance of the requirements under this subcontract. Seller shall not reserve
or withhold from its expenditures, any funding that represents potential
termination costs. In the event that this Subcontract is terminated for
convenience pursuant to the Termination clauses of this subcontract, Buyer shall
remain liable to Seller for termination costs in accordance with the provisions
of the Termination clause hereof.

       

      In addition, in the event that this Subcontract is terminated for
convenience during GFY 2003 or GFY 2004, buyer shall remain liable to Seller for
all valid incurred costs, which arise under the Limitation of Funds or
Limitation of Costs clauses, or “F” below. Notification of Termination for
Convenience will have no effect on Buyer’s obligation to pay deferred bills
within the time limitations specified in “F” below.

       

  F.   Deferred Billing of Incurred Costs - It is understood that Seller’s
funding requirements projected for Government Fiscal Year (GFY) 2003 and GFY
2004 may exceed available funding. At Seller’s election and while reporting all
incurred costs and estimated potential termination liability pursuant to “E”
above, Seller may continue performance beyond funds released by Buyer, but
Seller shall defer billing of any incurred costs and fee beyond the authorized
“bill up to” ceiling stated in subparagraphs (a) and (b) for the then current
GFY, under condition that: [i] deferred billing of incurred costs beyond funds
released by Buyer may be billed in the next fiscal year (GFY 2003 deferred costs
billed in GFY 2004; GFY 2004 deferred costs billed in GFY 2005) and shall be
paid within 60 days of receipt of Invoice; and, [ii] no increase in cost or fee
shall be billed by Seller or paid by Buyer for deferred billing of incurred
costs. The following “bill up to” ceilings are imposed:

             

      (a)   For GFY 2003, the maximum “bill up to” ceiling is: $ 142.89M

           

      (b)   For GFY 2004, the maximum “bill up to” ceiling is: N/A

   
VIII.
GOVERNMENT AND BUYER FURNISHED PROPERTY

         

  A.   A list of the current Government Furnished Property (GFP) is located in
Exhibit F titled Government Furnished Property (GFP) Listing. Additional
Government Furnished Property is subject to definitization by the government.

       

  B.   A list of the current Buyer Furnished Property (BFP) is located in
Exhibit G titled Buyer Furnished Property (BFP) Listing. Additional Buyer
Furnished Property is subject to definitization as required.

     
IX.
  PRINCIPAL PLACE OF PERFORMANCE

   

  The principal place of performance of this subcontract shall be at the
Subcontractor’s site located in Chandler, Arizona.

     
X.
  RESERVED

     
XI.
  INVOICE PAYMENT INSTRUCTIONS

         

  A.   Subcontractor may invoice bi-monthly with the approximate billing dates
to be the 7th and the 21st of each month. Subcontractor may bill 1/3 of the
potential 15% Award Fee retroactive to the December 01 billing

 



--------------------------------------------------------------------------------



 



                         
ITEM
NO.
    SUBCONTRACT SCHEDULE (Rev 21)     SUBCONTRACT NO.
101018     PAGE NO.
8 of 11  

        period. For the months of Oct., Nov., and Dec., 2002 OSC may bill 2/3 of
the potential 15% award fee. Beginning in January 2003, the amount reverts back
to the 1/3 of the potential 15%. Beginning with the June 2004 billings, Seller
may provisionally bill 10% of the potential 15% award fee.       B.   Payments.
Payments are made from “original” invoices only. Fax copies, copies of invoices
or statements will not be accepted. “Duplicate original” invoices must not be
sent without prior authorization from either your purchasing agent or accounts
payable. Duplicate original invoices, altered invoices or computer prints of
invoices not on your company letterhead must be signed and dated with full
signature of the appropriate manager in your company. Initials will not be
accepted. Third party billing is not allowed.       C.   Invoice mailing
information. Invoices are to be mailed to:  

     
Standard Mail
  Overnight/Express Mail
The Boeing Company
  The Boeing Company
Accounts Payable
  5651 Phantom Drive
P. O. Box 66956, Mail Code S276-1371
  Hazelwood, MO 63042

St. Louis, MO 63166-6956
   
 
   
Attention: Carolyn Washington
  Attention: Accounts Payable

                   M/C S276-1371
 
   
Phone: (314) 232-8455  Fax: (314) 232-8846
   



      Invoices sent to any other address or to buyers may delay your payment.  
        A copy of invoices will be e-mailed to Buyer identified on purchase
contract faceplate when the originals have been mailed to Accounts Payable.    
  D.   Prepaid freight charges. When prepaid freight charges are authorized by
your procurement agent, include a copy of each freight bill with the invoice if
total charges exceed $100.00. Freight charges over $100.00 require approval from
Boeing traffic prior to payment and will be deducted from your invoice payment.
It is not necessary to re-invoice. When the approval has been received, an
additional check will be issued for the approved freight charge.       E.  
Invoice requirements. All invoices must contain the following information:  



  1.   The name and address of the supplier, which must match the name, and
address on the purchase       2.   Invoice number.     3.   Invoice date.    
4.   Boeing purchase contract number. Only one purchase contract number per
invoice.     5.   Boeing purchase contract line item number(s) and description
of item ordered (Boeing part number).     6.   Quantity invoiced, which must
equal quantity shipped, and cannot exceed quantity ordered.     7.   Unit of
measure. If the invoice-billing unit of measure is different than the purchase
contract order unit of measure, both units of measure must be included on the
invoice.     8.   Unit price, which must agree with the purchase contract unit
price. If the invoice billing unit price is different than the purchase contract
unit price, both unit prices must be included on the invoice.     9.   Extended
unit price. Each Boeing purchase contract line item must be subtotaled
individually before tax, freight or any additional charges are listed. Each
invoice must have a grand total, which includes all charges.     10.   Payment
terms, which must agree with the purchase contract payment terms.     11.  
Shipping information, which includes shipment number, date of shipment and
freight carrier.

 

 



--------------------------------------------------------------------------------



 



                         
ITEM
NO.
    SUBCONTRACT SCHEDULE (Rev 21)     SUBCONTRACT NO.
101018     PAGE NO.
9 of 11  

    12.   Name and address where invoice payment is to be mailed. Name must
agree with the purchase contract name.       13.   Name, title, phone/fax number
and mailing address of person to be notified in event of a defective invoice.  
    14.   Signed certification similar to the following: “I hereby certify, to
the best of my knowledge and belief, that this invoice is correct, and that all
items invoiced are based upon actual costs incurred or services rendered
consistent with the terms of the subcontract agreement.”  



  F.   The purchase contract is the sole basis for your payment. Incorrect
invoices will be returned unpaid. Accounts payable cannot authorize or negotiate
any changes to the purchase contract. Please contact your procurement agent
directly to resolve invoice discrepancies.       G.   Payment inquiries.
Accounts payable checks are generated twice a week. Checks are prepared and
mailed or transmitted (if Electronic Funds Transfer applies) each Tuesday and
Thursday.

Inquiries on past due invoices (aged 45 days from invoice date) or payment
problems may be faxed directly to accounts payable representative identified
herein. A copy of the invoice in question should be annotated with the specific
problem.       H.   Identification. For accounting purposes all invoices
submitted by the Subcontractor shall note: Subcontract Number 101018, Prime
Contract HQ0006-01-C-0001, and the “Project CCN”, shown on the purchase contract
faceplate, for the item being invoiced.  



  XII.   PRIORITY           The priority rating for this subcontract is DX-C9.
This is a rated order certified for national defense use, and you are required
to follow all of the provisions of the Defense Priorities and Allocation System
regulation (15 CFR Part 700). Pursuant to the Defense Priorities and Allocations
System regulation, you are required to acknowledge this order in writing within
fifteen working days after receipt of a “DO” rated order and within ten working
days after receipt of a “DX” rated order.       XIII.   SECURITY REQUIREMENTS  
        The security requirements applicable to this subcontract are set forth
in the DD Form 254, Contract Security Classification Specification, Exhibit D.  
    XIV.   RELATIONSHIP WITH SUBCONTRACTOR           The Subcontractor shall, at
the request of Buyer, arrange and conduct meetings at the Subcontractor’s or
lower-tier supplier’s or subcontractor’s facilities with Buyer and Government
personnel in attendance. Buyer may request such meetings to review in-process
work, investigate problem areas or activities critical to program schedules, or
to witness or review test activities.       XV.   ALABAMA TAX EXEMPTION      
    The items and/or services purchased hereunder are for resale to the U. S.
Government and are exempt from taxation per Certificate Number 6800 04598.
   

 



--------------------------------------------------------------------------------



 



                         
ITEM
NO.
    SUBCONTRACT SCHEDULE (Rev 21)     SUBCONTRACT NO.
101018     PAGE NO.
10 of 11  

    XVI.   ORDER OF PRECEDENCE           In the event of any inconsistency
between the provisions of this subcontract, the inconsistency shall be resolved
by giving precedence in the following order:  



  (a)   Subcontract Schedule and Exhibit G, Buyer Furnished Property
(BFE) Listing     (b)   General Provisions, Terms and Conditions     (c)  
Statements of Work     (d)   Other documents incorporated by reference  



  XVII.   RESERVED       XVIII.   DATA REQUIREMENTS  



  A.   Product Data Requirements applicable hereto are identified in Exhibit B,
Statement of Work. The required submittals shall be delivered to Data Management
with a courtesy copy of the cover letter to the Buyer(s) , OBV IPT Lead, and OBV
IPT Deputy/Chief Engineer.           NOTES:  

  1)   Source code which is marked “Orbital Proprietary” shall be delivered via
CD only (not placed on TINS). Buyer may provide this source code to its
Subcontractors which perform system verification (see exception language to GP4
in Exhibit A, Terms and Conditions).     2)   If required, software executable
code (only) for software submittals (GMD289) may be delivered concurrently to
Configuration Management, Huntsville.  

     
        Data Management Representatives:
  Evelyn Martinez, e-mail: evelyn.l.martinez@boeing.com
Lorelei Collins, e-mail: lorelei.l.collins@boeing.com

     
     Mailing address:
  The Boeing Company
Evelyn Martinez, MC 031-GB34
3370 Miraloma Avenue
Anaheim, CA 92806

     
        Configuration Management Representative:
  Ken Ille, e-mail: Kenneth.w.ille@boeing.com

     
     Mailing address:
  The Boeing Company
Ken Ille, MC JN-26
799A James Record Road
Huntsville, AL 35824



  B.   Exhibit B, Attachment A, references “Integration Phases”. The Integration
Phase periods of performance are:  

                      Integration Phase No.     Period of Performance    
Units/Vehicles Included    
III
    12/28/01 – 2/15/05     BV-6 through IFT-15    
Test Bed
    3/29/03 – 9/30/04     TB-1 through TB-5    
Capabilities Enhancement – VAFB
    11/3/03 – 12/22/05     CE-2 through CE-5    
Capabilities Enhancement – Ft. Greely
    11/3/03 – 4/10/06     CE-1 and CE-6 through CE-15    
IV
    3/29/02 – 4/30/07     1FT-19 through IFT-21    
V
    4/29/03 – 9/3/07     1FT-25    
 

          

 



--------------------------------------------------------------------------------



 



                         
ITEM
NO.
    SUBCONTRACT SCHEDULE (Rev 21)     SUBCONTRACT NO.
101018     PAGE NO.
11 of 11  

    C.   Data submittals which have previously been submitted and are unchanged
for the Capabilities Enhancement segment of this purchase contract are not
required to be resubmitted in whole. Subcontractor need only to submit a letter
certifying the previous submittal has been reviewed for consideration of the
Capabilities Enhancement requirements and no changes/updates to the previous
submittal are required. The letter must clearly identify the previous submittal
which was reviewed.  



  XIX.   EXPLOSIVES/ORDNANCE  



  A.   The intended use of the explosives/ordnance items under this contract are
for installation/integration into the end–item Booster. The business Employer
Identification Number (EIN) for use on shipping documentation is 910425694 and
Boeing’s principal address is shown on the purchase contract faceplate (Boeing’s
local business address is the same).       B.   Seller agrees that Buyer may
return any surplus ordnance material resulting from this contract to Seller.  



  XX.   EXHIBITS           The following Exhibits, referenced herein, are
attached hereto and made a part hereof:  



      No.     Title  



  A   Subcontract 101018 Terms and Conditions, dated 10/11/04       B  
Ground-based Missile Defense Orbital Sciences Subcontractor Statement of Work
for the Orbital Boost Vehicle, Document D743-16366-1, Revision C, dated 1/7/04  

Attachment A - Product Data Requirements List (PDRL),dated 1/7/04
Attachment B - Working Group Correlation Matrix, dated 1/7/04
Attachment C - Hardware Delivery Schedule, dated 3/25/04
Attachment D - Applicable Documents, dated 1/7/04



  C   Document Matrix, dated 10/20/04       D   DD Form 254, Contract Security
Classification Specification for Subcontract Number 101018, Revision 3, dated
7/1/04       E   Award Fee Plan, dated 3/29/02       F   Government Furnished
Property (GFP) Listing, dated 5/24/04       G   Buyer Furnished Property
(BFP) Listing, dated 3/25/04       H   Approved Deviations/Waivers, dated
10/20/04       I   (DRAFT) Ground-based Missile Defense Orbital Sciences
Corporation Subcontractor Statement of Work for the Orbital Boost Vehicle, Block
2006 Capabilities Enhancement II, dated 5/21/04 Draft

 

 